                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DENNIS CAMPBELL                                                                        PLAINTIFF

V.                                   NO. 4:17-CV-00257 JLH

DASSAULT FALCON JET CORP.,
JERRY WILKERSON, and
DAVID STUFF                                                                         DEFENDANTS


                  AGREED ORDER OF DISMISSAL WITH PREJUDICE

       Plaintiff, Dennis Campbell, by and through his counsel, Sutter & Gillham, PLLC, and

Defendants, Dassault Falcon Jet Corp., Jerry Wilkerson, and David Stuff, by and through their

counsel, Cox, Sterling, McClure & Vandiver, PLLC, have notified the Court that the parties have

fully resolved all of Mr. Campbell’s claims in this case, which this Court approves. Therefore,

any and all claims asserted by Mr. Campbell in this case are hereby dismissed with prejudice and

this case is terminated. The Court will retain jurisdiction to enforce the settlement if necessary.

       IT IS SO ORDERED on this 22nd day of January, 2019.



                                                      __________________________________
                                                      U.S. DISTRICT COURT JUDGE
